DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/568120, filed on September 28, 2009.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/20, 3/24/21 and 12/28/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-9 are objected to because of the following informalities: a comma should be inserted after "appliance" (claims 2, 4, 6 and 8, line 1). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification (in the prior-filed application #12/568120, filed on September 28, 2009) for the claim limitations of "the display device and the communication device are attachable to and detachable from each other along short sides thereof, and … long sides thereof", as recited in claims claim 4 and 8 (Note: [0307] discloses "the display device 9410 and the communication device 9400 can be attached to each other along their short sides or long sides". For examination purposes, the examiner has interpreted this limitation to mean that "the display device and the communication device are attachable to and detachable from each other along short sides thereof, or … long sides thereof". Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "… sides thereof", as recited in claims 4 and 8, lines 13 and 15, is unclear as to … side(s) of which element applicant refers. For examination purposes, the examiner has interpreted this limitation to mean that "a … side of each of the display device and the communication device". Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-9, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (2002/0155864) in view of Akimoto et al. (2007/0072439).
As for claims 2, 4, 6 and 8, Wang shows in Figs. 1-2, 4 and related text an electronic appliance comprising: 
a communication device 10 comprising a speaker 14 (an operation bottom 15); and 
a display device 20, 
wherein the display device and the communication device are attachable to and detachable from each other along short sides thereof, (or) wherein the display device and the communication device are attachable to and detachable from each other along long sides thereof (Figs. 1-2), and 
wherein each of the display device and the communication device comprises a rechargeable battery 30/30a (Fig. 4).
Wang does not disclose the detail structure of the display device.

a pixel portion comprising a first transistor 702 comprising: 
     a first gate electrode 720; 
     a gate insulating layer 711 over the first gate electrode; and 
     a first oxide semiconductor layer 722 over the gate insulating layer; 
a driver circuit comprising a second transistor 701 comprising: 
     a second gate electrode 710; 
     the gate insulating layer over the second gate electrode; and 
     a second oxide semiconductor layer 712 over the gate insulating layer.
Wang and Akimoto et al. are analogous art because they are directed to an electronic appliance comprising a display device/unit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang with the specified feature(s) of Akimoto et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include the detail structure of the display device, as taught by Akimoto et al., in Wang's device, in order to improve characteristics of the device.

As for claims 3, 5, 7 and 9, the combined device shows input information is transmitted or received by wireless or wire communication 16/22 between the display device and the communication device (Wang: Fig. 4; [0017]-[0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811